PER CURIAM.
We find no abuse of discretion in the overall equitable distribution, Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980). We note, however, that the amended final judgment, section V, contains the incorrect statement that the permanent alimony award is predicated upon appellant’s receiving certain tax-free payments. Under the amended judgment there will be no tax-free payments. We therefore remand for correction of the amended final judgment and such further consideration of the terms of the award as may be equitable under the circumstances.
Affirmed and remanded for further consistent proceedings.